             Case 3:20-cv-02731-VC Document 978 Filed 01/19/21 Page 1 of 5




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov
           neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                       UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA

                                            SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                  ) CASE NO. 3:20-cv-02731-VC
                                                      )
           Plaintiffs,                                ) FEDERAL DEFENDANTS’ JANUARY 19, 2021
                                                      ) DAILY REPORT RE: YUBA COUNTY JAIL
      v.                                              )
                                                      )
DAVID JENNINGS, et al.,                               )
                                                      )
           Defendants.                                )
                                                      )


           In accordance with the Court’s December 23, 2020 Order Granting Motion For TRO, the Federal

Defendants hereby submit the following, based on the most updated information received from Yuba

County:

(i)        The number of (i) class members, (ii) County prisoners, and (iii) staff members testing

positive for COVID-19 since the last report and cumulatively.
                   a. ICE detainees: 0 current detainees are positive. There are 9 recovered positive detainees,

                         and 2 of them have been released. Cumulatively, there have been 9 ICE detainees who

                         have tested positive.

FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     1
          Case 3:20-cv-02731-VC Document 978 Filed 01/19/21 Page 2 of 5




               b. County inmates: 5 (infectious positive) current County prisoners are positive. There are

                   117 recovered positive county inmates. Cumulatively, there have been 122 County

                   prisoners who have tested positive, and 14 of them have been released.

               c. Staff Members: 2 current staff members are positive. Cumulatively, there have been 29,

                   (this number dates to June 2020) staff members who have tested positive.

(ii)    The number of (i) class members, (ii) County prisoners, and (iii) staff members

experiencing symptoms of COVID-19 since the last report and cumulatively.
               a. ICE detainees: 0 current detainees are experiencing symptoms of COVID-19.

                   Cumulatively, there have been 6 ICE detainees who have experienced symptoms of

                   COVID-19.

               b. County inmates: 0 current County prisoners are experiencing symptoms of COVID-19.

                   Cumulatively, there have been 37 County prisoners who have experienced symptoms of

                   COVID-19.

               c. Staff Members: 0 current staff members are experiencing symptoms of COVID-19.

                   Cumulatively, there have been 41 (this number dates to June 2020) staff members who

                   have experienced symptoms of COVID-19.

(iii)   The location of all class members.
        Attached is a roster that contains this information.

(iv)    The location of COVID-positive individuals in custody at YCJ.
        Housing Locations:
            E

(v)     The location of symptomatic individuals in custody at YCJ.
        Currently, no individuals are symptomatic.




FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     2
          Case 3:20-cv-02731-VC Document 978 Filed 01/19/21 Page 3 of 5




(vi)    Plans for the testing, quarantine and isolation of class members, County prisoners, and

staff, and the implementation of those plans.
        The County has informed ICE that it is laboratory testing all consenting detainees at YCJ weekly

and all consenting staff for COVID twice a week (not including detainees or staff who previously have

tested positive). The County will continue this detainee and staff testing until there are no new positive

tests among detainees or staff for two consecutive weeks. This is not broken out between detainees and

staff, e.g., if there are no new positive tests among staff in a given week but there are new positive tests

among detainees that week, or vice versa, both detainee and staff testing will continue for at least two

more weeks until there are no new positive tests among either detainees or staff.

        The County has informed ICE that it is categorizing detainees into four categories for housing

purposes: (1) detainees who have tested negative and are asymptomatic, (2) detainees who have not

tested positive but who are symptomatic, (3) detainees who have tested positive, and (4) detainees who

have tested positive who have recovered. The County has informed ICE that it generally plans to house

detainees in category (2) individually (except perhaps in circumstances such as two symptomatic

detainees being housed in a single cell prior to being isolated, in which case they could be isolated in the

same cell as well). The County has informed ICE that it plans to separate detainees in category (1) from

detainees in category (3) and not house them in the same housing units. Housing-placement decisions

are being closely directed and overseen by the County Health Officer.
        Additionally, ICE has requested that medical staff at Yuba County Jail administer rapid tests

(Abbott tests) to any ICE detainee who has not previously tested positive and is identified by medical

staff or class counsel as having symptoms consistent with COVID, as well as any ICE detainee who has

been in close contact with someone who tests positive for COVID.

(vii)   Plans for the testing of class members, County prisoners, and staff, and the implementation

of those plans.
        Please see (vi) above.




FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     3
        Case 3:20-cv-02731-VC Document 978 Filed 01/19/21 Page 4 of 5




DATED: January 19, 2021                      Respectfully submitted,
                                             DAVID L. ANDERSON
                                             United States Attorney

                                             /s/ Neal Hong
                                             NEAL C. HONG
                                             Assistant United States Attorney




FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     4
        Case 3:20-cv-02731-VC Document 978 Filed 01/19/21 Page 5 of 5




                          Yuba County Jail - ICE Detainee Housing


             A-Number
                              Last Name               First Name    Dorm
               Last 3

                         ERAZO HERRERA        JUAN                   C
                   011
                   118   QUINTANILLA          JOSE                   A
                   730   RAJNISH              RAJNISH                A
                   762   VASQUEZ-RODRIGUEZ    JONNY                  A
                   809   CASTRO RAMOS         LUIS ERASMO            C
                   474   GARCIA GONZALEZ      JUVENAL                A
                   398   MONTOYA-             JUAN                   C
                         ECHEVERRIA
                   562   ORTEGA-GARCIA        JOSE                   C
                   329   OXLAJ SIGUANTAY      MAYNOR                 C
                   117   ROJAS-ORELLANA       NAHUM                  C
                   925   SANCHEZ-LAGUNAS      LIONEL                 C
                   120   VASQUEZ-CRUZ         RICARDO                C
                   513   VAZQUEZ              JAVIER                 C
                   900   VILLAGRES-FUENTE     MARVIN                 C
                   348   ZELAYA-NUNEZ         MANUEL                 C
                   859   APAZA                BRYAN                  A
                   162   ROBLES               RUPERTO               SHU




FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     5
